DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Catherine A. Shultz on 24 January 2022.
The application has been amended as follows: 
In the Claims:
The following claims have been amended to read as shown below.  In regards to Claim 16, the previous claim set (filed 11 January 2022) omitted amendments made to the claim.  For clarity, Examiner has included those amendments in this Examiner’s Amendment.

1. (Currently amended) A subsea mooring rope, comprising:
	a substantially synthetic rope comprising a rope core and a layered shell arranged around the rope core, said layered shell having a braided outer shell layer,
	wherein the layered shell comprises sub-surface buoyancy elements extending radially between the rope core and the outer shell layer over a height, wherein the buoyancy elements are made of foam material with a hydraulic crush point greater than 30 bar, 
wherein the space formed between successive buoyancy elements is filled with air or water.
subsea mooring rope according to claim 1, wherein the buoyancy elements are made of foam material with a compressive strength greater than 310 kPa, a tensile strength greater than 520 kPa, and a shear strength greater than 280 kPa.

5. (Currently amended) The subsea mooring rope according to claim 1, wherein the buoyancy elements are made of foam material with a density greater than 180 kg/m³.

6. (Currently amended) The subsea mooring rope according to claim 1, wherein the buoyancy elements are positioned longitudinally spaced apart and wherein the distance between longitudinally consecutive buoyancy elements is smaller than twice the height.

7. (Currently amended) The subsea mooring rope according to claim 4, wherein the distance between longitudinally consecutive buoyancy elements is greater than a quarter of the height.

8. (Currently amended) The subsea mooring rope according to claim 1, wherein the buoyancy elements are arranged tangentially spaced apart and wherein the distance between tangentially consecutive buoyancy elements is greater than a quarter of the height.

9. (Canceled).

10. (Currently amended) The subsea mooring rope according to claim 1, wherein the rope core comprises at least one subrope, wherein an inner shell layer is braided around the at least one subrope.

11. (Currently amended) The subsea mooring rope according to claim 1, wherein the shell layer further comprises an element sheet extending between the rope core and the buoyancy elements for connecting and supporting the buoyancy elements; and/or comprises a second filter cover made of filter material extending between the buoyancy elements and the outer shell layer.

subsea mooring rope according to claim 1, wherein the mooring rope is substantially cylindrical shaped over at least 75% of its length; and/or wherein the substantially synthetic rope is substantially cylindrical shaped.

13. (Currently amended) The subsea mooring rope according to claim 1, wherein the substantially synthetic rope extends longitudinally over at least 10% of a length of the mooring rope.

14. (Currently amended) A substantially synthetic rope, comprising a rope core and a layered shell arranged around the rope core, said layered shell having a braided outer shell layer, 
	wherein the layered shell comprises sub-surface buoyancy elements extending radially between the rope core and the outer shell layer over a height, and wherein the buoyancy elements are made of foam material with a hydraulic crush point greater than 30 bar, 
wherein the space formed between successive buoyancy elements is filled with air or water.

15. (Currently amended) A method for manufacturing the subsea mooring rope according to claim 1, comprising the steps of forming a substantially synthetic rope (1) by:
	a)	providing a rope core;
	b)	providing an elongated sheet, made of a fabric or a textile, having sub-surface buoyancy elements arranged spaced apart in the longitudinal direction of the elongated sheet; and
	c)	winding the elongated sheath around the rope core to form a rope assembly;
d)	braiding an outer shell layer (26) around the rope assembly.

16. (Currently amended) The subsea mooring rope according to claim 10, wherein the rope core further comprises a first filter cover made of filter material

17. (Canceled).

Allowable Subject Matter
Claims 1, 4-8, 10-16, and 18 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAUN R HURLEY/Primary Examiner, Art Unit 3732